DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Restriction Requirement of November 11, 2020, has been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2013/0215178 (“Ueshima”).
Claim 1
Ueshima discloses a liquid ejecting device that ejects liquid through an inkjet method, the liquid ejecting device comprising: an inkjet head having a plurality of nozzles arranged with positions in a predetermined nozzle row direction shifted from each other (Fig. 18A, paragraph [0200]); a scanning driving unit that causes the inkjet head to perform a main scan of ejecting the liquid while relatively moving in a main scanning direction that intersects the nozzle row direction with respect to a liquid ejecting target (paragraph [0208]); an influence degree storage that stores influence degree information indicating an influence degree that occurs among a 

Claim 2
Ueshima discloses the liquid ejecting device according to claim 1, wherein a nozzle other than the abnormal nozzle among N (N is an integer greater than or equal to two) nozzles arranged continuously including the abnormal nozzle in a nozzle row in which the plurality of nozzles are arranged is used as the other nozzle in the vicinity of the abnormal nozzle (paragraph [0058]), and when a total amount of ink ejected within a predetermined range in the main scanning direction by M (M is an integer greater than N) nozzles arranged continuously including the abnormal nozzle in the nozzle row is defined as an in-range total ejection amount, 

Claim 3
Ueshima discloses the liquid ejecting device according to claim 1, wherein the inkjet head changes a volume of the liquid to be ejected from the nozzle in a plurality of stages, and the control unit changes a stage corresponding to the volume of the liquid to be ejected by the other nozzle to an ejection position where the ejection amount of the liquid is to be increased to a stage corresponding to a larger volume to cause the other nozzle to eject a larger amount of liquid than at the normal time (paragraph [0078], corrections in multiple steps).  

Claim 4
Ueshima discloses the liquid ejecting device according to claim 1. wherein the influence degree information is information associating any one of the influence degree among a plurality of types of influence degrees different in the magnitude of influence with respect to each of a plurality of ejection positions in a periphery of the one ejection position for the magnitude of the influence generated at the one ejection position, and when the abnormal nozzle is present, the control unit preferentially selects an ejection position associated with the influence degree indicating a larger influence of the plurality of ejection positions in the periphery of the ejection 

Claim 5
Ueshima discloses the liquid ejecting device according to claim 4. wherein the influence degree information includes, as a plurality of ejection positions each associated with any one of the influence degrees in the influence degree information, a plurality of ejection positions associated with a first influence degree which is the influence degree indicating a largest influence among the plurality of types of the influence degree, and an ejection position associated with a second influence degree indicating an influence smaller than the first influence degree, when the abnormal nozzle is present, the control unit preferentially selects an ejection position associated with the first influence degree among a plurality of ejection 54positions in the periphery of the ejection position where the liquid is ejected by the abnormal nozzle based on the influence degree information, and changes a stage indicating a volume of the liquid to be ejected to at least a part of the ejection position associated with the first influence degree to a larger stage than at the normal time, and when the volume of the liquid to be ejected to all the ejection positions associated with the first influence degree is changed to a maximum stage, and the volume of the liquid to be ejected to other ejection positions is further increased, the control unit changes a stage indicating a volume of the liquid to be ejected to at least a part of the ejection position associated with the second influence degree to a larger stage than at the normal time (paragraph [0069], characteristics accounted).  

Claim 6
Ueshima discloses the liquid ejecting device according to claim 1, wherein the influence degree storage further stores priority information indicating priority of selection with respect to a plurality of ejection positions associated with the same influence degree, and when the abnormal nozzle is present, the control unit selects, based on the priority information, an ejection position to which the other nozzle ejects the liquid in an amount larger than at the normal time (paragraph [0069], characteristics accounted).   

Claim 7
Ueshima discloses the liquid ejecting device according to claim 6, wherein when an ejection position to which the liquid should have been ejected when the abnormal nozzle is a normal nozzle is defined as an abnormal nozzle corresponding position, when the abnormal nozzle is present, the control unit performs, with respect to each of a plurality of the abnormal nozzle corresponding positions, a recovery process for determining an amount of liquid to be ejected by the other nozzle in a larger amount 55than in the normal time with respect to the ejection positions in the periphery of the abnormal nozzle corresponding position, and the control unit changes a manner of selecting the ejection position performed based on the priority information every time the recovery process corresponding to a preset number of abnormal nozzle corresponding positions is performed (paragraph [0058-0061], increased volume from adjacent nozzles and adjustment of position provided). 

Claim 8
Ueshima discloses the liquid ejecting device according to claim 1, wherein the scanning driving unit causes the inkjet head to perform the main scan to perform one main scan with respect to each position of the liquid ejecting target (paragraph [0067]).  

Claim 9
Ueshima discloses the liquid ejecting device according to claim 1, wherein the liquid is an ink used for printing, and the liquid ejecting device is a printing apparatus that performs printing by ejecting ink to a medium (paragraph [0067]).  

Claim 10
Ueshima discloses the liquid ejecting device according to claim 2, wherein the inkjet head changes a volume of the liquid to be ejected from the nozzle in a plurality of stages, and the control unit changes a stage corresponding to the volume of the liquid to be ejected by the other nozzle to an ejection position where the ejection amount of the liquid is to be increased to a stage corresponding to a larger volume to cause the other nozzle to eject a larger amount of liquid than at the normal time (paragraph [0078], corrections in multiple steps).  

Claim 11
Ueshima discloses the liquid ejecting device according to claim 2, wherein the influence degree information is information associating any one of the 56influence degree among a plurality of types of influence degrees different in the magnitude of influence with respect to each of a plurality of ejection positions in a periphery of the one ejection position for the magnitude of the influence generated at the one ejection position, and when the abnormal nozzle is present. the 
 
Claim 12
Ueshima discloses the liquid ejecting device according to claim 3, wherein the influence degree information is information associating any one of the influence degree among a plurality of types of influence degrees different in the magnitude of influence with respect to each of a plurality of ejection positions in a periphery of the one ejection position for the magnitude of the influence generated at the one ejection position, and when the abnormal nozzle is present, the control unit preferentially selects an ejection position associated with the influence degree indicating a larger influence of the plurality of ejection positions in the periphery of the ejection position to which the liquid is ejected by the abnormal nozzles based on the influence degree information, and causes the other nozzle to eject a larger amount of liquid than at the normal time to the selected ejection position (paragraph [0086-0087, 0111]).    

Claim 13
Ueshima discloses the liquid ejecting device according to claim 2. wherein 57the influence degree storage further stores priority information indicating priority of selection with respect to a plurality of ejection positions associated with the same influence degree, and when the abnormal nozzle is present, the control unit selects, based on the priority information, an ejection position 

Claim 14
Ueshima discloses the liquid ejecting device according to claim 3, wherein the influence degree storage further stores priority information indicating priority of selection with respect to a plurality of ejection positions associated with the same influence degree, and when the abnormal nozzle is present, the control unit selects, based on the priority information, an ejection position to which the other nozzle ejects the liquid in an amount larger than at the normal time (paragraphs 0091-0092]).    

Claim 15
Ueshima discloses the liquid ejecting device according to claim 4, wherein the influence degree storage further stores priority information indicating priority of selection with respect to a plurality of ejection positions associated with the same influence degree, and when the abnormal nozzle is present, the control unit selects, based on the priority information, an ejection position to which the other nozzle ejects the liquid in an amount larger than at the normal time (paragraphs 0091-0092]).    

Claim 16
Ueshima discloses the liquid ejecting device according to claim 5, wherein the influence degree storage further stores priority information indicating 58priority of selection with respect to a plurality of ejection positions associated with the same influence degree, and when the abnormal 

Claim 17
Ueshima discloses the liquid ejecting device according to claim 2, wherein the scanning driving unit causes the inkjet head to perform the main scan to perform one main scan with respect to each position of the liquid ejecting target (paragraph [0067]).  

Claim 18
Ueshima discloses the liquid ejecting device according to claim 3, wherein the scanning driving unit causes the inkjet head to perform the main scan to perform one main scan with respect to each position of the liquid ejecting target (paragraph [0067]).  

Claim 19
Ueshima discloses the liquid ejecting device according to claim 4, wherein the scanning driving unit causes the inkjet head to perform the main scan to perform one main scan with respect to each position of the liquid ejecting target (paragraph [0067]).  

Claim 20
Ueshima discloses a liquid ejecting device that ejects liquid through an inkjet method, the liquid ejecting device comprising: an inkjet head having a plurality of nozzles arranged with positions in a predetermined nozzle row direction shifted from each other; (Fig. 18A, paragraph 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853